Citation Nr: 0434325	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  98-20 965	)	DATE
	)
MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer or, 
in the alternative, entitlement to compensation for prostate 
cancer under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to compensation for bladder cancer under 
38 U.S.C.A. § 1151 or, in the alternative, to include as due 
to exposure to Agent Orange. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition other than folliculitis, to include chloracne.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than October 15, 
1997, for the grant of service connection for folliculitis.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.  In addition, in November 2003 the Board remanded the 
issues of entitlement to service connection for prostate 
cancer and chloracne to the RO in Cleveland, Ohio, for 
additional development.  

The issues of entitlement to service connection for prostate 
cancer or, in the alternative, entitlement to compensation 
under 38 U.S.C.A. § 1151; compensation for bladder cancer 
under 38 U.S.C.A. § 1151 or, in the alternative, to include 
as due to exposure to Agent Orange; whether new and material 
evidence has been received to reopen a claim for service 
connection for a skin disability other than folliculitis, to 
include chloracne; an evaluation in excess of 50 percent for 
PTSD; and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part with regard to these issues.

The Board observes that a July 1999 rating decision granted 
service connection for folliculitis, evaluated as 
noncompensable.  The veteran submitted a Notice of 
Disagreement in April 2000.  A January 2001 rating decision 
increased the evaluation to 10 percent, effective October 15, 
1997.  In January 2001, the veteran submitted a Notice of 
Disagreement with this effective date.  A May 2003 rating 
decision denied an evaluation in excess of 50 percent for 
PTSD, a TDIU, and an evaluation in excess of 10 percent for 
folliculitis.  

The veteran did not submit a substantive appeal for the issue 
of entitlement to an increased evaluation for folliculitis.  
An August 2004 written brief presentation submitted on the 
veteran's behalf includes argument in support of the claim 
for an increased evaluation for folliculitis.  Nevertheless, 
the Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In view of the foregoing, the 
issue of entitlement to an evaluation in excess of 10 percent 
for folliculitis is not in appellate status and is not before 
the Board.  

However, the veteran must be provided an opportunity to 
present argument on the question of whether a timely 
substantive appeal was filed.  This matter is also addressed 
in the remand below. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A July 1996 RO decision denied service connection for a 
skin disease; that decision was not appealed and became 
final.

3.  The veteran's application to reopen his claim for service 
connection for folliculitis was received on October 15, 1997.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
folliculitis, prior to October 15, 1997, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The January 2001 rating decision 
on appeal and an April 2002 statement of the case (SOC) 
adequately informed him of the information and evidence 
needed to substantiate his claim for an earlier effective 
date for service connection for folliculitis.  An April 2003 
VCAA notice letter informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that this 
document shows that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

In this case, the Board observes that the earlier effective 
date issue on appeal was first raised in a notice of 
disagreement submitted in response to a January 2001 rating 
decision assigning a 10 percent evaluation for the veteran's 
folliculitis, effective October 15, 1997.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the April 2003 VCAA letter regarding his earlier effective 
date claim, the RO asked the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

VA's General Counsel recently issued a decision which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  Therefore, in a case such as this, there 
is no additional information or evidence that could be 
obtained to substantiate the claim.

There is no reasonable possibility that further development 
of the claim by VA would result in an earlier effective date.  
Additional VA medical examination at this point would not 
result in evidence pertinent to the claim for an earlier 
effective date.  Nor, in the context of the law that applies 
to this case, is there any indication in the record that 
there is any evidence that could substantiate the claim that 
has not been obtained.  The veteran has failed to identify 
any additional outstanding medical evidence that would be 
relevant to this claim.  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran and his representative have offered contentions 
in various pieces of correspondence, as well as during a 
September 2000 hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  The Board will address these 
contentions together for the sake of clarity.

The veteran contends that the grant of service connection for 
folliculitis merits an effective date of February 7, 1994, 
the date of his first claim for service connection for a 
rash.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

An October 1994 rating decision granted service connection 
for PTSD.  That rating decision also denied service 
connection for chloracne, as well as a cyst, rash and acne 
due to exposure to Agent Orange.  An October 1994 letter from 
the RO informed the veteran that it had granted service 
connection for PTSD and denied service connection for 
chloracne, as well as a cyst, rash and acne due to exposure 
to Agent Orange.  The letter provided a copy of the October 
1994 rating decision and the veteran's appellate rights as 
attachments. 

A July 1996 rating decision denied service connection for 
chloracne, rash and acne as a result of Agent Orange 
exposure.  In a July 1996 letter, the RO informed the 
evidence did not show that the veteran's disabilities were 
severe enough for an increased evaluation.  The RO attached a 
copy of the July 1996 rating decision that denied service 
connection for chloracne, rash and acne as a result of Agent 
Orange exposure, as well as the veteran's appellate rights.  

In correspondence received on October 15, 1997, the veteran 
again requested service connection for what he described as a 
rash, chloracne and a skin disease.  Given that a denial of 
this benefit had already become final, the claim was 
considered an application to reopen his claim for service 
connection for folliculitis.  Thereafter, pursuant to this 
claim, a July 1999 rating decision granted service connection 
for chronic folliculitis, effective October 15, 1997.

Legal Analysis 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection based on evidence received after 
a final disallowance is the date of the receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii). 

The veteran submitted his application to reopen his claim for 
service connection for folliculitis on October 15, 1997.  
This claim ultimately led to the July 1999 rating decision on 
appeal that granted service connection, effective October 15, 
1997.  The rating decision on appeal explained the effective 
date in part by noting that the veteran had not filed timely 
appeals to rating decisions dated in October 1994 and July 
1996.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
October 15, 1997, is not warranted.  The provisions of 38 
C.F.R. § 3.400(q)(1)(ii) specifically provide that the 
effective date for the grant of service connection based on 
evidence received after a final disallowance is the date of 
the receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  The 
October 1994 and July 1996 rating decisions became final when 
the veteran failed to submit timely notices of disagreement.  
38 U.S.C.A. § 7105 (West 2002).  The veteran did not submit 
any application to reopen his claim for service connection 
for folliculitis, whether formal or informal, during the 
period from the July 1996 rating decision to the October 15, 
1997 application to reopen.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 
(Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up issues not 
specifically raised.  Brannon v. West, 12 Vet. App. 32 
(1998).  

There is no evidence or statement dated between the last 
final decision denying service connection for a skin disorder 
(in July 1996) and the October 15, 1997 application to reopen 
the claim for service connection for folliculitis that can be 
construed as an earlier formal or informal application to 
reopen.  Thus the Board finds that an effective date prior to 
October 15, 1997, for the grant of service connection for 
folliculitis is not warranted.

In sum, the veteran's application to reopen his claim for 
service connection for folliculitis was received on October 
15, 1997 and, thereafter, the RO granted service connection, 
effective from October 15, 1997, or the date of receipt of 
the reopened claim.  There is no evidence of record dated 
prior to the date of receipt of the veteran's application to 
reopen in October 1997 that can be construed as an earlier 
formal or informal application to reopen.  38 C.F.R. § 3.155.  
Accordingly, an effective date for the grant of service 
connection for folliculitis, prior to October 15, 1997, is 
not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for folliculitis that the law allows.

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis, 
supra].  Since the law is dispositive, the claim for an 
earlier effective date for the grant of service connection 
for L-1 fracture, post-operative, with residual paraplegia, 
must be denied.  Sabonis, supra.


ORDER

Entitlement to an effective date earlier than October 15, 
1997 for the grant of service connection for folliculitis is 
denied.

REMAND

Based on a preliminary review of the record, the Board finds 
that the issues of entitlement to service connection for 
prostate cancer or, in the alternative, to include 
entitlement to compensation under 38 U.S.C.A. § 1151; 
compensation for bladder cancer under 38 U.S.C.A. § 1151 or, 
in the alternative, to include as due to exposure to Agent 
Orange; whether new and material evidence has been received 
to reopen a claim for service connection for a skin condition 
other than folliculitis, to include chloracne; an evaluation 
in excess of 50 percent for PTSD; and a TDIU require 
additional development. 

First, VA requires clarification as to the veteran's wishes 
with regard to his application to reopen a claim for service 
connection for a skin condition other than folliculitis, to 
include chloracne.  In June 2004 correspondence, the veteran 
asked VA to consider it 

a request for clarification of the issue of 
"chloracne."  Please find that a number of year 
[sic] ago I conceded that what I termed 
"chloracne" in the initial stages of my claim was 
in fact chronic folliculitis and that has since 
been service connected.  The issue at present on 
appeal, as I understand it, is the effective date 
of the award of 10 percent for chronic 
folliculitis....

On remand, the RO should also contact the veteran to clarify 
whether he wishes to withdraw his application to reopen a 
claim for service connection for a skin condition other than 
folliculitis, to include chloracne.

The Board also observes that an August 2004 written brief 
presentation submitted on the veteran's behalf quotes some of 
the above language, indicating that the veteran wished to 
withdraw the increased evaluation issue.  At the same time, 
the presentation lists entitlement to an increased evaluation 
for folliculitis as an issue on appeal.  

As noted in the Introduction section of the Board's present 
decision, the veteran failed to file a timely substantive 
appeal with the issue of entitlement to the assignment of a 
higher rating for folliculitis, but he has not been provided 
an opportunity to present argument on the question of whether 
a timely substantive appeal was filed.  Given his most recent 
statement on the matter, however, the Board finds that the 
threshold question is whether he wants to with draw this 
issue.  If he does not, the RO must provide him with the 
applicable law and regulations governing the completing of an 
appeal and an opportunity to present argument on the issue of 
whether he submitted a timely substantive appeal for the 
issue of the assignment of a higher rating for his 
folliculitis.  

Second, VA has never provided the veteran adequate notice of 
the VCAA and its effect on his claim for entitlement to an 
evaluation in excess of 50 percent for PTSD or his claim for 
compensation for bladder cancer under 38 U.S.C.A. § 1151 or, 
in the alternative, to include as due to exposure to Agent 
Orange.  The Board recognizes that the RO provided the 
veteran an SOC in April 2004 that set forth the bare 
regulations implementing the VCAA with respect to his PTSD 
claim.  However, the SOC failed to provide the appropriate 
notice under the VCAA with regards to this claim, including 
what information and evidence the appellant is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  It 
is also apparent that the appellant has not been advised to 
provide any evidence in his possession that pertains to his 
PTSD and bladder cancer claims.  38 C.F.R. § 3.159(b)(1).

Third, the Board notes that while January 2002 correspondence 
from the Social Security Administration (SSA) indicates that 
the veteran had been found unable to work, due to bladder and 
prostate cancer and PTSD, corresponding medical records are 
not of record.  The Court has interpreted the duty to assist 
to include requesting information and records from the SSA 
which were relied upon in any disability determination.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, the 
Board finds that the SSA records must be secured.  

Finally, the Board finds that the issue of entitlement to a 
TDIU is inextricably intertwined with the issues of 
entitlement to service connection for prostate cancer or, in 
the alternative, entitlement to compensation under 
38 U.S.C.A. § 1151; compensation for bladder cancer under 
38 U.S.C.A. § 1151 or, in the alternative, to include as due 
to exposure to Agent Orange (if the veteran perfects his 
appeal); service connection for chloracne (if the veteran 
does not withdraw this issue); as well as the issue of the 
proper evaluation of the veteran's PTSD.  The outcome of each 
of these issues could have a significant effect on the 
veteran's TDIU claim.  Thus, the Board must defer appellate 
consideration of the TDIU claim pending completion of the 
development requested below.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should contact the veteran and 
ascertain whether he wants to withdraw 
his claim for service connection for 
chloracne.  If the veteran responds in 
the affirmative in a manner consistent 
with 38 C.F.R. § 20.204, the RO should 
take appropriate action.  If the veteran 
indicates that he does not wish to 
withdraw this claim, the RO should return 
the claim to the Board.  

The RO should also ask the veteran 
whether he wishes to pursue a claim for 
the assignment of a higher rating for his 
folliculitis.  If he does, he should then 
be provided with the law and regulations 
applicable to completing an appeal and be 
provided an opportunity to present 
argument on the question of whether he 
submitted a timely substantive appeal for 
the issue of a higher rating for 
folliculitis and an application to file a 
new claim for an increased rating.. 

2.  The RO should contact the SSA and 
request a copy of all medical and 
employment records pertaining to the 
determination of the veteran's 
entitlement to disability benefits.

3.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied with 
respect to the veteran's claim for an 
evaluation in excess of 50 percent for 
PTSD, and his claim for compensation for 
bladder cancer under 38 U.S.C.A. § 1151 
or, in the alternative, to include as due 
to exposure to Agent Orange.  See also 38 
C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for an evaluation in excess 
of 50 percent for PTSD, and specific to 
his claim for compensation for bladder 
cancer under 38 U.S.C.A. § 1151 or, in 
the alternative, to include as due to 
exposure to Agent Orange, of the impact 
of the notification requirements on the 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to the claim for 
an evaluation in excess of 50 percent for 
PTSD, and his claim for compensation for 
bladder cancer under 38 U.S.C.A. § 1151 
or, in the alternative, to include as due 
to exposure to Agent Orange.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim

5.  Then, the RO should readjudicate the 
veteran's claims for service connection for 
prostate cancer or, in the alternative, 
entitlement to compensation under 38 U.S.C.A. 
§ 1151; compensation for bladder cancer under 
38 U.S.C.A. § 1151 or, in the alternative, to 
include as due to exposure to Agent Orange; 
service connection for chloracne (if the 
veteran does not withdraw this issue); an 
evaluation in excess of 50 percent for PTSD; 
and a TDIU.  If any benefit sought on appeal 
remain denied, the veteran should be provided 
with an SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



